Per curiam.
These matters are before the Court on the Notices of Discipline filed by the State Bar against Respondent Timothy Robert Brennan alleging violations of Rules 1.3, 1.4, 1.16, 3.2, and 9.3 of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). The State Bar attempted but was unable to locate and serve Brennan personally with the notices, and so served him by publication in accordance with Bar Rule 4-203.1 (b) (3) (ii). Brennan failed to respond to the notices as required under Bar Rule 4-208.3 and, therefore, he is in default, has no right to an evidentiary hearing and is subject to discipline by this Court.
In Case No. S05Y0108, Brennan filed a lawsuit on behalf of a client but did not depose witnesses before expiration of the discovery period; told the client he had requested an extension to file a motion for summary judgment but had not; failed to respond to the defendant’s motion for summary judgment; and failed to respond to the Notice of Investigation. Based on his default, Brennan has admitted that he violated Rules 1.3, 3.2 and 9.3 in this matter.
In Case No. S05Y0109 Brennan accepted a $1,000 retainer from a client to represent him in a legal matter, but thereafter did not return the client’s calls and later falsely told the client that he had filed a lawsuit but could not locate the defendant to serve him, when he had not attempted to do either. Brennan did not tell his client that he was not in good standing with the State Bar, nor did he advise the client that he had moved his office or closed his practice, and he did not return his client’s file or the unearned portion of the retainer. Brennan did not respond to the Notice of Investigation in this case and he admits by default that he violated Rules 1.3,1.4,1.16 and 9.3.
We agree with the State Bar that Brennan’s violations of the Bar Rules warrant disbarment and find in aggravation of discipline that Brennan’s two similar cases indicate a pattern of professional deception and abandonment. Accordingly, the name of Timothy Robert Brennan hereby is removed from the rolls of attorneys authorized to *59practice law in the State of Georgia. He is reminded of his duties under Bar Rule 4-219 (c).
Decided February 21, 2005.
William, P. Smith III, General Counsel State Bar, K. Gene Chapman, Assistant General Counsel State Bar, for State Bar of Georgia.

Disbarred.


All the Justices concur.